Exhibit 10.1

ESCALADE, INCORPORATED 2007 INCENTIVE PLAN
Stock Option Award Agreement

          THIS STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) evidences
the Stock Option Award (the “Award”) granted by ESCALADE, INCORPORATED, an
Indiana corporation (the “Company”) to the Participant (as defined below) as to
the number of Stock Options set forth below. This Award is made pursuant to the
Escalade, Incorporated 2007 Incentive Plan (the “Plan”).

Name of Participant: _______________________ (“Participant”)

Date of Grant: ____________________________ (“Grant Date”)

Number of Stock Options: __________________

Type of Stock Options: _____________________

Option Price per Share1: ___________________

Expiration of Stock Options: ________________

Vesting Schedule: Subject to the terms of the Plan and this Award, the Stock
Options will become first exercisable as follows:

 

 

 

 

 

 

Number of Stock Options

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting Conditions - Continued Employment: Except as provided in the attached
Terms upon separation of service due to a Change in Control of the Company, you
must be continuously employed by the Company in order for the Stock Options to
vest.

Stock Options: Each Stock Option is deemed to be the equivalent of one Share of
the Company’s common stock. Pending vesting of the Stock Options and the
exercise thereof and the issuance of the underlying Shares, you will not have
any of the rights of a stockholder with respect to the Shares subject to the
Stock Options. Accordingly, you will not have the right to vote such Shares or
receive dividends until exercise of the Stock Options and payment for the Shares
is made under this Award Agreement.

 

 

 

 

1 Option price must be at least equal to 100% of the Fair Market Value of the
Shares on the Grant Date (as defined in the Plan).


--------------------------------------------------------------------------------



Terms and Conditions of this Award: This Award is subject to, and governed by,
the provisions of the Plan and the Terms and Conditions of Stock Option Award
(the “Terms”) attached to this Award Agreement, all of which are incorporated
herein by reference. In the event of a conflict between the provisions of the
Plan and this Award or the Terms, the Plan shall control.

Defined Terms: Unless the context requires otherwise, terms used in this Award
Agreement and/or in the Terms shall have the same meaning as in the Plan.

Acceptance and Agreement: This Award has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. The Company and the Participant agree
to the terms of this Award Agreement, to the attached Terms and to the
provisions of the Plan. The Participant acknowledges receipt of a copy of the
Terms and of the Plan.

          IN WITNESS WHEREOF, this Award Agreement has been executed by the
Company and the Participant effective as of this __ day of _________, 20__.

 

 

 

 

PARTICIPANT

 

ESCALADE, INCORPORATED

 

 

 

 

 

By: 

 

 

 

 

 

Name:

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



ESCALADE, INCORPORATED 2007 INCENTIVE PLAN
Terms and Conditions of Stock Option Award

          1.          Termination of Employment

          (a)         Effect on Unvested Stock Options. In the event of the
Participant’s termination of employment from the Company and its Subsidiaries,
the Stock Options that were not vested on the date of such termination of
employment shall be immediately forfeited.

          (b)         Effect on Vested Stock Options. In the event of the
Participant’s termination of employment from the Company and its Subsidiaries,
other than as a result of death, Disability or Change in Control of the Company,
the Stock Options that were vested on the date of such termination of employment
shall remain exercisable until the sooner of the expiration date or 90 days
following termination of employment. In the event of the Participant’s death or
Disability while employed by the Company or a Subsidiary, the Stock Options that
were vested on the date of such death or Disability shall remain exercisable
until the sooner of the expiration date or for such period of time as allowed
pursuant to the Internal Revenue Code as then in effect (but in no event longer
than 12 months after the date of death or Disability). For purposes of this
Agreement “Disability” shall mean that the Participant is unable to engage in
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate and the Committee’s determination as to whether the
Participant is disabled shall be final and binding on all parties concerned.

          2.          Change in Control

          (a)         Vesting of Stock Options. In the event of a Change in
Control of the Company (or any Subsidiary for whom the Participant is performing
services at the time of the Change in Control) in which the successor company
does not assume or substitute for the Stock Options on substantially the same
terms and conditions (which may include payment in shares of the common stock of
the successor company), all of such Stock Options shall become fully vested,
provided the Participant is then employed by the Company or a Subsidiary. If the
successor company in a Change in Control does assume or substitute for the Stock
Options credited to the Account on substantially the same terms and conditions
(which may include payment in shares of the common stock of the successor
company) and within 24 months thereafter the Participant’s employment is
terminated by the Company without Cause, all of such Stock Options shall become
fully vested.

          (b)         Cause. For purposes of this Section “Cause” shall mean (i)
the conviction of the Participant of, or plea of nolo contendere by the
Participant to, a felony or misdemeanor involving moral turpitude; (ii) the
indictment of the Participant for a felony or misdemeanor involving moral
turpitude under the federal securities laws; (iii) the willful misconduct or
gross negligence by the Participant resulting in material harm to the Company;
(iv) the willful breach by the Participant of the Participant’s duties or
responsibilities; or (v) fraud, embezzlement, theft or dishonesty by the
Participant against the Company or any Subsidiary, or willful violation by the
Participant of a policy or procedure of the Company, resulting in any case in
material harm to the Company.

3

--------------------------------------------------------------------------------



          3.          Exercise of Stock Options.

          (a)         Notice of Exercise. Vested Stock Options shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative) as to
all or part of the Shares covered thereby, by giving notice of exercise to the
Company or its designated agent, specifying the number of Shares to be
purchased. The notice of exercise shall be in such form, made in such manner,
and in compliance with such other requirements consistent with the provisions of
the Plan as the Committee may prescribe from time to time.

          (b)         Payment for Shares. Full payment of the Option Price shall
be made at the time of exercise and shall be made (i) in cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value),
(iii) with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the Committee, other Awards) having a
Fair Market Value on the exercise date equal to the total purchase price, (iv)
with the consent of the Committee, by withholding Shares otherwise issuable in
connection with the exercise of the Option, (v) through any other method
specified in an Award Agreement, or (vi) any combination of any of the
foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date of such issuance.

          4.          Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) otherwise deliverable in connection with the Award.

4

--------------------------------------------------------------------------------



          5.          Cancellation of Award. In the event that the members of
the Company’s Board of Directors who are considered “independent” for purposes
of the listing standards of the NASDAQ Stock Market determine in their sole
discretion that the Participant, without the consent of the Company, while
employed by the Company or any Subsidiary or after termination of such
employment or service, establishes a relationship with a competitor of the
Company or any Subsidiary or engages in activity that is in conflict with or
adverse to the interest of the Company or any Subsidiary, then (A) the Stock
Options shall be forfeited effective as of the date on which the Participant
first engaged in such fraud or misconduct, and (B) the Participant shall within
10 days after written notice from the Company return to the Company any Shares
and dividends paid by the Company to the Participant with respect to the Stock
Options and, if the Participant has previously sold all or a portion of the
Shares paid to the Participant by the Company, the Participant shall pay the
proceeds of such sale to the Company.

          6.          Federal Income Tax Considerations. Subject to changes in
federal tax laws, rules and regulations, the expected U.S. federal income tax
considerations relating to an Award of Stock Options are as follows:

          (a)         Incentive Stock Options. If the Stock Options have been
designated on page 1 of the Award Agreement as Incentive Stock Options, then no
taxable income is realized by the Participant upon exercise of an Incentive
Stock Option granted under the Plan, and if no disposition of those Shares is
made by the Participant within two years after the Grant Date or within one year
after the transfer of those Shares to the Participant, then (a) upon the sale of
the Shares, any amount realized in excess of the Option Price will be taxed as a
long-term capital gain and any loss sustained will be taxed as a long-term
capital loss, and (b) no deduction will be allowed to the Company for federal
income tax purposes. Upon exercise of an Incentive Stock Option, the Participant
may be subject to alternative minimum tax on certain items of tax preference. If
the Shares acquired upon the exercise of an Incentive Stock Option are disposed
of prior to the expiration of the two-years-from-grant/one-year-from-transfer
holding period, generally (a) the Participant will realize ordinary income in
the year of disposition in an amount equal to the excess (if any) of the Fair
Market Value of the Shares at exercise (or, if less, the amount realized upon
disposition of the Shares) over the exercise price, and (b) the Company will be
entitled to deduct such amount. Any additional gain or loss realized will be
taxed as short-term or long-term capital gain or loss, as the case may be, and
may not be deducted by the Company. If an Incentive Stock Option is exercised at
a time when it no longer qualifies as an Incentive Stock Option, the option will
be treated as a Non-Qualified Stock Option. In addition, if the aggregate fair
market value of Shares (determined at the Grant Date) subject to Stock Options
designated as Incentive Stock Options held by the Participant that first become
exercisable during any calendar year exceeds $100,000, then the portion of such
Incentive Stock Options equal to such excess shall be treated as Non-Qualified
Stock Options.

          (b)         Non-Qualified Stock Options. If the Stock Options have
been designated on page 1 of the Award Agreement as Non-Qualified Stock Options,
then no income is recognized by the Participant upon the grant of a
Non-Qualified Stock Option. Upon exercise, the Participant will realize ordinary
income in an amount equal to the excess of the Fair Market Value of a Share on
the date of exercise over the Option Price multiplied by the number of Shares
received pursuant to the exercise of such Stock Options. A subsequent sale or
exchange of such Shares will result in gain or loss measured by the difference
between (a) the exercise price, increased by any compensation reported upon the
Participant’s exercise of the Stock Options and (b) the amount realized on such
sale or exchange. Any gain or loss will be capital in nature if the Shares were
held as a capital asset and will be long-term if such Shares were held for more
than one year. The Company is entitled to a deduction for compensation paid to
the Participant at the same time and in the same amount as the Participant
realizes compensation upon exercise of the Stock Options.

5

--------------------------------------------------------------------------------



          7.          Nontransferability. Except as otherwise permitted under
the Plan, no Stock Options shall be assignable or transferable by the
Participant or by the Company (other than to successors of the Company) and no
amounts payable under this Agreement, or any rights therein, shall be subject in
any manner to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy, lien, attachment, garnishment, debt or other charge or
disposition of any kind.

          8.          No Rights of a Stockholder. The Participant shall not have
any of the rights of a stockholder with respect to the Shares subject to the
Stock Options until such Shares have been issued.

          9.          Notices. All notices required or permitted under this
Agreement shall be in writing and shall be delivered personally or by mailing by
registered or certified mail, postage prepaid, to the other party. Notice by
mail shall be deemed delivered at the time and on the date the same is
postmarked.

 

 

 

Notices to the Company should be addressed to:

 

 

 

Escalade Incorporated

 

817 Maxwell Avenue

 

Evansville, Indiana 47711

 

Attention: Chief Financial Officer

          Notices to the Participant should be addressed to the Participant at
the Participant’s address as it appears on the Company’s records. The Company or
the Participant may by writing to the other party, designate a different address
for notices. Notices may be transmitted and received via fax, e-mail or such
other electronic transmission mechanism as may be available to the parties
pursuant to which receipt can be confirmed. Such notices shall be deemed
delivered when received.

          10.         Headings. The headings in these Terms and Conditions are
for reference purposes only and shall not affect the meaning or interpretation
of these Terms and Conditions or the applicable Award Agreement.

          11.         Successors and Assigns. These Terms and Conditions and the
applicable Award Agreement shall inure to the benefit of and be binding upon the
heirs, legatees, distributees, executors and administrators of the Participant
and the successors and assigns of the Company.

6

--------------------------------------------------------------------------------



          12.         Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Indiana, other than its
conflict of laws principles.

          13.          Agreement Not a Contract.  Neither the Award Agreement
(and the grant of Stock Options) nor these Terms and Conditions constitutes an
employment or service contract, and nothing herein or in the Award Agreement
shall be deemed to create in any way whatsoever any obligation on Participant’s
part to continue as an Employee, or of the Company or a Subsidiary to continue
Participant’s service as an Employee.

          14.          Entire Agreement; Modification. The Award Agreement,
these Terms and Conditions and the provisions of the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof, and may
not be modified except as provided in the Plan or in a written document executed
by both parties.

          15.         Compliance with Section 409A of the Code.

          (a)          Automatic Delay of Payment. Notwithstanding anything to
the contrary contained in these Terms and Conditions, the applicable Award
Agreement and/or the Plan, if the Company determines that as of the date of
payment the Participant is a “specified employee” (as such term is defined under
Section 409A of the Code), any Shares (or shares of the common stock of the
successor company in the event of a Change in Control) payable by reason of the
Participant’s termination of employment with the Company and its Subsidiaries
for any reason other than death or Disability will not be paid until the date
that is 6 months following the date of termination of employment (or such
earlier time permitted under Section 409A of the Code without the imposition of
any accelerated or additional taxes under Section 409A of the Code).

          (b)          General. The Award represented by the applicable Award
Agreement to which these Terms and Conditions are attached is intended to comply
and shall be administered in a manner that is intended to comply with section
409A of the Code and shall be construed and interpreted in accordance with such
intent. Payment of the Award shall be made in a manner that will comply with
section 409A of the Code, including regulations or other guidance issued with
respect thereto, as determined by the Committee. Any provision of the Award that
would cause the payment or settlement thereof to fail to satisfy section 409A of
the Code shall be amended to comply with section 409A of the Code on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under section 409A of the Code.

          16.         Severability. If any provision of these Terms and
Conditions, the applicable Award Agreement and/or the Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of the Award or part thereof, each of which shall
remain in full force and effect.

7

--------------------------------------------------------------------------------



          17.         Conflict with Laws. If the issuance or transfer of the
Shares covered by the Stock Options may in the opinion of the Company conflict
or be inconsistent with any applicable federal or state securities laws or
regulation, the Company reserves the right to refuse to issue or transfer such
Shares until such conflicts or inconsistencies are resolved to the satisfaction
of the Company. In the event that the Company’s shares of common stock are no
longer registered under the Securities Exchange Act of 1934, as amended, and the
Company determines that it would be impractical to register the Shares issuable
upon exercise of the Stock Options and/or to satisfy the terms of potentially
applicable exemptions from registration under federal or state securities laws,
the Committee may in its sole discretion issue a Substitute Award (including but
not limited to cash) having value reasonably believed by the Committee to be
approximately equal in value to such Stock Options, and such issuance of a
Substitute Award shall result in the replacement and cancellation of the Stock
Options. The Participant hereby agrees to accept such Substitute Award in
exchange for the Stock Options.

          18.         Defined Terms. Unless the context requires otherwise,
terms used in these Terms and Conditions and/or in the Award Agreement shall
have the same meaning as in the Plan.

8

--------------------------------------------------------------------------------